Citation Nr: 0608313	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  01-09 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
compartmental syndrome of the lower legs.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
compartmental syndrome of the lower legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to March 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In August 2003, the veteran testified at a video conference 
hearing before a Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  That Judge retired from 
the Board and the veteran was scheduled for a new hearing.  
The veteran did not report for his re-scheduled hearing, and 
the case was returned to the Board for review.  A copy of the 
transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran's right hip disability is not related to 
service or related to a service-connected disability.

3.  The veteran's right knee disability is not related to 
service or related to a service-connected disability.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  A right knee disability was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
March 2004 that told him what was necessary for his claims to 
be granted.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the Supplemental 
Statement of the Case (SSOC), he was provided with specific 
information as to why his claims seeking service connection 
for right hip and right knee disabilities were being denied, 
and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's March 2004 letter notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that in 
March 2004 the RO asked the appellant to submit any evidence 
he had that would pertain to his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the December 2004 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure [] the error in 
the timing of notice" so as to "afford a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, and a 
VA examination report.  The veteran testified at a personal 
hearing.  The veteran has not indicated that there is any 
additional evidence available to help support his claims for 
service connection.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records show repeated 
complaints of leg pain and shin splints.  He twice underwent 
surgery to correct his leg pain, with fasciotomies in July 
1994 and August 1994.  The veteran did complain of right knee 
pain in September 1992, but there was no further indication 
of knee pain.  There is no indication of complaints of a hip 
disability in service and in fact the veteran testified that 
he had pain in his right hip in service but never complained 
about it or sought treatment.  The veteran's separation 
examination and report of medical history are silent with 
respect to a right hip or right knee disability.

None of the VA treatment notes suggest a link to service for 
a right hip or right knee disability.  The VA treatment notes 
do not address a right knee or right hip disability very much 
other than a note of a right leg injury suffered in 1998.  
There is indication of VA treatment for his leg pain, but no 
specific information about a right hip or right knee 
disability, and nothing to suggest there is a link to service 
for those disabilities.  The veteran testified that he has 
not received treatment at the VA Medical Center for his right 
hip or right knee.

The veteran was provided a VA examination in November 2004. 
The examiner reviewed the claims folder prior to the 
examination.  The veteran complained of right hip pain and 
right knee pain.  He stated that he had mentioned the hip 
pain to a doctor who was treating him for the compartment 
syndrome of his legs, but that he has received no specific 
treatment.  The veteran complained of his hip and knee pain 
increasing after discharge and worsened with prolonged 
standing or walking but stated he had not sought treatment 
for either his right hip or right knee since service.  On 
examination the veteran walked with a non-antalgic gait.  He 
had a level pelvis.  He had a full range of motion of the 
right hip with no complaints of groin pain.  The hip was 
tender to palpation over the greater trochanter, consistent 
with trochanteric bursitis.  The right knee had a full range 
of motion with no effusion.  There was moderate 
patellofemoral crepitus with pain around the patellofemoral 
margin, both medial and lateral.  There was no joint line 
pain and no instability.  X-rays of the right knee revealed 
no evidence of significant degenerative abnormality.  X-rays 
of the right hip were within normal limits.  The examiner 
stated his opinion that there was insufficient evidence to 
establish that the right hip and right knee disabilities are 
related to service.

Based on the above, the Board finds that entitlement to 
direct service connection is not warranted for a right hip 
and right knee disability.  There was no evidence of a right 
hip injury in service and no evidence of treatment.  There 
was a complaint of right knee pain in service in September 
1992, but no indication of any chronic disability.  The 
veteran's separation examination and report of medical 
history were negative with respect to the right hip and right 
knee.  The veteran has not sought treatment for a right hip 
or right knee disability since service.  The VA treatment 
notes of record do not suggest any link to service for the 
hip or knee disabilities.  The VA examiner gave his opinion 
that there was insufficient evidence to find that the right 
hip and right knee disabilities were related to service.  The 
Board acknowledges the veteran's belief that his right hip 
and right knee disabilities are related to service, but as a 
lay person, the veteran is not competent to testify to a 
medical diagnosis or etiology.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  
Therefore, direct service connection is not warranted for a 
right hip or right knee disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

Alternatively, the veteran has claimed that his right hip and 
right knee disabilities should be service connected as 
secondary to his service-connected compartmental syndrome of 
the legs.  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  In addition, a disability which is 
aggravated by a service-connected disability shall be 
service-connected.  When service connection is established 
for a secondary condition it shall be considered as part of 
the original condition.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).

VA treatment notes do not address the veteran's right hip and 
right knee disabilities.  There is no suggestion in the 
treatment notes that these disabilities are caused by or 
aggravated by the service-connected compartmental syndrome of 
the legs.
 
As described above, the veteran underwent a VA examination in 
November 2004.  The examiner provided his opinion that there 
was insufficient evidence to suggest that the veteran's right 
hip and right knee disabilities were related to the service-
connected compartmental syndrome of the lower legs.  
Additionally, the examiner noted that in the absence of a 
significant antalgic gait, there was insufficient evidence to 
suggest that the service-connected compartmental syndrome of 
the lower legs aggravates the veteran's right hip or right 
knee disabilities.

Based on the above, the Board finds that service connection 
for a right knee disability, claimed as secondary to 
compartmental syndrome of the lower legs, is not warranted.  
The veteran has disabilities of the right hip and right knee 
but none of the VA treatment records suggest a link to 
service, and the VA examiner opined that the right hip and 
right knee disability were not caused by or aggravated by the 
service-connected compartmental syndrome of the lower legs.  
The Board acknowledges the veteran's belief that his right 
hip and right knee disabilities are caused by or aggravated 
by his compartmental syndrome of the lower legs, but as a lay 
person, the veteran is not competent to testify to a medical 
diagnosis or etiology.  See, Espiritu, 2 Vet. App. 492.  
Therefore, secondary service connection for right hip and 
right knee disabilities is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


